5 N.Y.2d 1043 (1959)
In the Matter of The Estate of Samuel Niedelman, Deceased. Hilda Niedelman et al., Appellants; Frederick W. Marquand, as Executor and Trustee of Samuel Niedelman, Deceased, et al., Respondents.
Court of Appeals of the State of New York.
Argued January 13, 1959.
Decided March 13, 1959.
Leonard G. Bisco and John E. Higgiston, Jr., for appellants.
Burton T. Ryan and Harold A. Westcott for Frederick W. Marquand, as executor and trustee, respondent.
Gerard V. Murphy, in person, and Harold D. Romanow for Gerard V. Murphy, special guardian for David Millendorf and others, infants, respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order affirmed, with costs payable out of the estate to all parties appearing separately and filing separate briefs; no opinion.